Citation Nr: 0515590	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  04-00 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.

2.  Entitlement to service connection for right hand and 
wrist disorder.

3.  Entitlement to an initial disability rating in excess of 
10 percent for nonspecific musculoligamentous strain of the 
lumbar spine.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to May 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in San Diego, California (the veteran moved 
during the pendency of this appeal and jurisdiction of his 
claims folder comes to the Board from the RO located in 
Jackson, Mississippi).  He voiced disagreement with the 
issues of entitlement to service connection for a right 
hand/wrist disorder and a right ankle disorder in September 
2003.  His notice of disagreement also voiced dissatisfaction 
with the noncompensable rating assigned to his lumbar spine 
disability.  A statement of the case (SOC) was issued in 
October 2003 and the veteran perfected his appeal of these 
issues in December 2003.  The veteran's lumbar spine 
disability rating was increased to 10 percent disabling by a 
June 2003 rating decision.  But see AB v. Brown, 6 Vet. 
App. 35 (1993).  

A hearing was held before the undersigned Veterans Law Judge 
in January 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The January 2005 hearing transcript reflects that the veteran 
indicated that he has received recent treatment at VA medical 
facilities for not only his service-connected lumbar spine 
disability but also for the two disorders for which he is 
claiming entitlement to service connection.  The resulting 
treatment records have not been obtained.  All the relevant 
medical evidence that could potentially be helpful in 
resolving the veteran's claims should be obtained.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990); see also 38 C.F.R. 
§ 3.159(c)(2) (2004).  Also, as part of VA's duty to assist, 
the veteran should be requested to submit any evidence in his 
possession.  See 38 C.F.R. § 3.159(b) (2004).
Accordingly, this case is REMANDED for the following actions:

1.  Tell the veteran to submit copies of 
any evidence in his possession relevant 
to these claims.

2.  Obtain the veteran's medical records 
from June 2003 to the present from the VA 
medical facilities located in a) Mobile, 
Alabama; b) Pensacola, Florida; and c) 
Biloxi, Mississippi.

3.  Readjudicate the veteran's claims.  
If the benefits sought on appeal remain 
denied, the veteran should be provided a 
Supplemental SOC that contains notice of 
all relevant actions taken on the claim 
for benefits and all evidence received 
since May 2004.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



